Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 31, 2022

                                    No. 04-21-00523-CV

                        IN THE INTEREST OF C.M.S. A CHILD

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 21-02-00035CVF
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER

         After consideration, we GRANT IN PART appellant’s first motion for extension of time
to file his brief. Appellant’s motion is due on or before February 25, 2022.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court